Lewis, J.
1. Under a contract of rent whereby the tenant agreed to pay to the landlord specified fractional portions of the crops made upon the rented premises, the latter, although the former further agreed to cultivate the land “in a good husbandlike manner,” and failed to do so, was entitled to distrain for only the value of such fractional portions of the crops actually made,' and not for such portions of crops which might have been made if the tenant had complied with his contract as to the manner of cultivation.
2. The counter-affidavit filed in the present case was sufficient in law; and there was no error in overruling the demurrer to the same. It does not appear that any error was committed in submitting to the jury the issues made by the pleadings, and the evidence warranted the verdict.

Judgment affirmed.


All the Justices concurring.